     Case 1:19-cv-00536-HSO-JCG Document 8-2 Filed 10/16/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION


  DERRICK EV ANS,

                         Plaintiff,

                  V.                                   Civil Action No.: 1:19-CV-00536-HSO-JSG

  THE HUFFINGTONPOST.COM, INC. and
  ASHLEY FEINBERG,

                          Defendants.




      DECLARATION OF ASHLEY FEINBERG IN SUPPORT OF DEFENDANTS'
         MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

       I, Ashley Feinberg, declare the following, pursuant to 28 U.S.C. § 1746:

        1.     I submit this Declaration in support of my motion to dismiss this action for lack of

personal jurisdiction. This Declaration is based on personal knowledge, and I am fully competent

to testify concerning the matters set forth herein.

        2.     I am a journalist and senior reporter for Slate Magazine in New York, New York.

From October 2017 until May 2019, I worked as a senior reporter for TheHuffingtonPost.com,

Inc. ("HuffPost"), which is also located in New York City, where I have resided since 2012.

        3.      I have no personal or professional connection to the State of Mississippi. I have

never lived, attended school, owned real property or bank accounts, or conducted business in

Mississippi. I have never traveled to Mississippi on business or vacation. I have never advertised,

sold or marketed any goods or services to any Mississippi resident or company.




                                                                             EXHIBIT
                                                                                  B
      Case 1:19-cv-00536-HSO-JCG Document 8-2 Filed 10/16/19 Page 2 of 2



       4.     This suit involves a claim of defamation pertaining to an article I wrote for

HuffPost, entitled "Former Student: Brett Kavanaugh's Prep School Party Scene Was ' Free-For-

All" (the "Article"), which was published online on September 20, 2018.

       5.      The focus of the Article was the social environment at Georgetown Preparatory

School, located in North Bethesda, Maryland, during the period in which Supreme Court Justice

Brett Kavanaugh attended the school. Upon information and belief, Plaintiff Derrick Evans also

attended Georgetown Preparatory School in the early 1980' s.

       6.      Mr. Evans's claim of defamation involves a statement in the Article concerning
                            \.
events that occurred in Florida, in 1984. The Article did not pertain to or mention Mississippi in

any way, and in researching and writing the Article, I did not travel to or contact any source who

resided in Mississippi. To the best of my knowledge, no other staff member at HuffPost who

worked on the Article prior to its publication, traveled to or contacted any source who resided in

Mississippi in connection with the Article. In researching and writing the Article in September

2018, I was not aware of the state in which Mr. Evans then resided. Even today, I do not possess

knowledge of the state of Mr. Evans' s residence, other than what is alleged in the Complaint.

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed this   l<day of October, 2019

                                                             ASHLEY FEINBERG




                                                 2
